PER CURIAM.
Action upon war risk insurance policy. As to interest on past-due installments and as to future installments and as to costs, the ease is reversed, on authority of U. S. v. Worley, 50 S. Ct. 291, 74 L. Ed. 887, decided by the Supreme Court April 14, 1930. That court now disapproves those Circuit Court of Appeals eases upon which the District Judge relied in the present case.
 As to the return of unearned premiums, collected by the United States after the date when the policy matured through the existence of total permanent disability: There arose under the policy a disagreement, because of which this suit was brought. The court therefore had jurisdiction as to any controversy under any term of the policy. One of these terms provided for the return of premiums collected after due proof of total disability had been filed with the Bureau. An amendment of the petition to claim those premiums more specifically was an unnecessary formality; but the date of filing such proof does not appear. There should be judgment for the insured to that extent, and the ease is remanded for that purpose. The return of premiums collected (if any) after actual maturity and before filing proofs is not covered by the policy. The Bureau will doubtless make such refund voluntarily, unless there is some reason not now appearing.
No costs are awarded in this court.
Reversed.